     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 1 of 10



 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
 6   Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
     Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
 7   Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated
 8   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
 9
     Asim Dietrich (Bar No. 027927)
10   ARIZONA CENTER FOR DISABILITY LAW
     5025 East Washington Street, Suite 202
11   Phoenix, Arizona 85034
     Telephone: (602) 274-6287
12   Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
     [ADDITIONAL COUNSEL LISTED ON SIGNATURE
14   PAGE]
15                            UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph         PLAINTIFFS’ RESPONSE
19   Hefner; Joshua Polson; and Charlotte Wells, on          TO COURT ORDER
     behalf of themselves and all others similarly           (DOC. 3518)
20   situated; and Arizona Center for Disability Law,
21                       Plaintiffs,
22         v.
23   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                       Defendants.
27
28
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 2 of 10



 1          The Court’s March 11, 2020 Order directed Plaintiffs to address two items in
 2   particular, in response to Defendants’ positions on Dr. Stern’s systemic recommendations:
 3          1) “Defendants request the Court use the $1.445 million in prior sanctions, as well
 4             as any future monetary sanctions, to fund ‘a root cause analysis for non-
 5             performing HCPMs as well as a system-wide staffing analysis.’ (Doc. 3512 at
 6             10). Would that be a proper use of the monetary sanctions?”
 7          2) “An overarching theme in recent filings by Defendants is their position that
 8             recent numbers show they have been ‘in compliance with nearly 93% of the
 9             remaining 852 Stipulation Performance Measures.’ (Doc. 3512 at 3).
10             Defendants seem to believe a 93% compliance rate means their performance is
11             acceptable. Could the Court conclude the Stipulation should be rescinded if the
12             93% compliance rate is accurate?”
13   [Doc. 3518 at 6-7]
14   Question 1: Use of Contempt Fines and Any Future Sanctions
15          Plaintiffs agree that a good use of the sanction fines would be to have a system-
16   wide staffing analysis performed and implemented as soon as possible.             This would
17   effectuate Dr. Stern’s critical systemic recommendation that Defendants “conduct a
18   staffing analysis and then implement staffing changes accordingly.” Doc. 3379 at 98. A
19   staffing analysis also would help to implement Dr. Stern’s related recommendation, that
20   the Defendants reconfigure their “mix” of staff, by identifying not only how many
21   additional health care staff are needed, but also the types of staff. [Id. at 98-100]
22          However, given Defendants’ chronic inability to remedy their noncompliance, and
23   given that now a third private contractor is unable to fill the health care staff positions
24   contracted, the contempt fine money should not just be handed back to Defendants, nor
25   should they or their contractor be the ones doing the analysis.          Rather, as noted in
26   Plaintiffs’ February 4, 2020 Motion asking the Court to appoint an expert to conduct such
27   an analysis (Doc. 3491), this should be done by a court-appointed, independent expert.
28          In addition to a staffing analysis, Plaintiffs believe that the sanctions money also
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 3 of 10



 1   should be used to pay for a Court-appointed expert (or experts) to provide the critical
 2   analysis that Dr. Stern’s report left undone. Specifically, Dr. Stern noted that his report did
 3   not provide a systemic analysis of the adequacy of the health care provided to class
 4   members:
 5          I was not charged by the court to evaluate, did not design my methodology
            to, and therefore with rare exception do not offer an opinion on, whether,
 6          overall, the systems of care in place to deliver health care at the ADC pose
            a significant risk of serious harm to its residents.
 7
     Doc. 3379 at 4; see also id. at 113.
 8
            The Court should appoint an expert (or experts), pursuant to Rule 706 of the
 9
     Federal Rules of Evidence, to (a) conduct a rigorous staffing analysis of the health care
10
     staff needed to address the chronic failure to comply with critical performance measures
11
     and to ensure that each ASPC will sustainably comply with the Stipulation’s requirements
12
     and provide constitutionally adequate health care, as the Court has been expressly
13
     authorized to do by the Ninth Circuit;1 and (b) undertake a system-wide evaluation of the
14
     adequacy of health care provided to class members. See id. at 113. Plaintiffs previously
15
     suggested the Court appoint an expert to conduct a staffing analysis and to analyze the
16
     adequacy of the health care provided to class members, in their December 2, 2019
17
     response to the Court’s direction that the parties file briefs detailing all mechanisms
18
     available to enforce the Stipulation. See Doc. 3430 at 5-7.2
19
20
            1
              See Parsons v. Ryan, 912 F.3d 486, 498-99 (9th Cir. 2018), cert denied sub nom.
21   Ryan v. Jensen, 589 U.S. ___ (Oct. 7, 2019) (“Paragraph 36 does not, by its plain
     language, preclude the district court from ordering Defendants to develop and implement
22   a plan to increase staff in general. [. . . and therefore] the district court may, in future
     proceedings, consider whether a general staffing order that does not require Defendants to
23   hire a specific number or type of staff is an appropriate remedy for Defendants’ non-
     compliance.”)
24          2
               Plaintiffs’ request for this analysis of the adequacy of the health care is perhaps
     the same as what Defendants seek when they ask for a “root cause analysis” of
25   noncompliance. However, the “root cause analysis” that they and their contractors have
     provided to the Court regarding chronically noncompliant PMs has often been quite
26   superficial or simply restates the problem, which again points to the need for a neutral,
     court-appointed expert who actually figures out why these problems persist. [See, e.g.,
27   Doc. 3542-1 at 108 (PM 37 at Eyman: “Continued low RN staffing caused multiple delays
     for some HNRs to be processed”); id. at 279 (PM 50 at Florence: “Certain specialties have
28   been difficult to obtain”)]

                                                  -2-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 4 of 10



 1         Given his past work for the Court in this case and his familiarity with the ADC
 2   system, Dr. Stern is the logical person to perform these two tasks, and Plaintiffs do not
 3   object to him being so appointed by the Court. If Dr. Stern is unable or unavailable to
 4   conduct either or both of these tasks, Plaintiffs request that the Court appoint different
 5   independent experts or entities, based upon input and suggestions of Dr. Stern, Plaintiffs,
 6   and Defendants.
 7         Once these expert reports are received, the Court will be better informed as to the
 8   future path of this case and what additional orders may be needed. Additionally, since
 9   these tasks are unlikely to exhaust the $1.445 million in contempt fines already imposed
10   by this Court and affirmed by the Ninth Circuit, let alone any additional contempt fines
11   the Court may impose, the Court should order this expert (or experts) to provide
12   continuing monitoring of the delivery of health care using qualitative metrics and clinical
13   judgment rather than the Stipulation’s quantitative performance measures, and to provide
14   continuing guidance to Defendants if proposed reforms to not ensure adequate care. See
15   also Doc. 3430 at 7.
16   Question 2: The Stipulation Should Not (and Cannot) Be Rescinded.
17         As to the Court’s second question, Plaintiffs do not agree that the Stipulation may
18   be “rescinded” simply because Defendants claim that they are in compliance with 93% of
19   the 852 Stipulation Performance Measures.
20         Defendants may not unilaterally replace the parties’ agreed-upon mechanism for
21   measuring compliance and terminating portions of the Stipulation. Parsons v. Ryan, 912
22   F.3d 486, 497 (9th Cir. 2018) (“To determine the parties’ intent, we ‘look to the plain
23   meaning of the words as viewed in the context of the contract as a whole.’”) (quoting
24   Earle Invs., LLC v. S. Desert Med. Ctr. Partners, 394 P.3d 1089 (Ariz. Ct. App. 2017));
25   see also Doc. 3495 at 5 (Order) (“Defendants previously determined they were free to
26   unilaterally undercut the Stipulation by abandoning the HNR-Box system and
27   manipulating their compliance. . .”); see also Doc. 3518 at 5 (Order) (“For years
28   Defendants have insisted that the Court must remain focused on the precise language of

                                                 -3-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 5 of 10



 1   the Stipulation and can only enforce that specific language… Now, however, Defendants
 2   propose the Court either ‘retire’ an inconvenient PM or unilaterally alter the language of
 3   the PM to better suit Defendants’ current practices.”).
 4          Here, the parties agreed to a system where “particular performance measures at
 5   particular complexes” would be evaluated separately for substantial compliance.
 6   (Doc. 1185 ¶ 10). Under the terms of the Stipulation, a performance measure may be
 7   terminated if, and only if:
 8
            i.     The particular performance measure that applies to a specific
 9                 complex is in compliance, as defined in sub-paragraph A of this
                   Paragraph, for eighteen months out of a twenty-four month period;
10                 and
11          ii.    The particular performance measure has not been out of compliance,
                   as defined in sub-paragraph A of this Paragraph, for three or more
12                 consecutive months within the past 18- month period.
13   Id. There is nothing in the Stipulation that supports Defendants’ contention that the Court
14   can now disregard the plain language of the Stipulation and evaluate compliance in gross,
15   aggregating all of the performance measures together at a single moment in time. [See,
16   e.g., Doc. 3495 at 5 n. 1 (“History has shown that Defendants appear to believe they are
17   empowered to modify the Stipulation to accommodate their own preferences . . .
18   Defendants’ view of interpreting the Stipulation as they wish is plainly unreasonable.”)]
19   This should be the end of the matter.
20          The Stipulation was structured this way for a reason. This structure ensured that
21   Defendants needed to comply with all facets of a functional health care system at all
22   prisons. Defendants agreed to abide to these measures and termination structure, and
23   must be held to that agreement.
24          Moreover, many of Defendants’ self-reported scores of compliance have already
25   been invalidated by this Court. The Court has ruled as follows:
26          Defendants are under no obligation to apply the Final Monitoring Guide’s
            procedures retroactively. However, if Defendants want to persuade the
27          Court that a given Performance Measure[] at a given facility is compliant
            with the Stipulation, then Defendants will have to show that this PM/facility
28          was compliant under the Final Monitoring Guide’s procedures. The Court

                                                 -4-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 6 of 10



 1          expects that this situation would arise for Defendants in at least three
            contexts: in response to a Motion to Enforce, when moving to terminate a
 2          finding of noncompliance under a remediation plan, and when moving to
            terminate the Court’s oversight. (Doc. 1185 at ¶¶ 10, 20)
 3
     Doc. 1951 at 1-2 (emphasis added, footnote omitted).
 4
            This ruling is compelled by Circuit precedent. In Pauma Band of Luiseno Mission
 5
     Indians of Pauma & Yuima Reservation v. California, 813 F.3d 1155 (9th Cir. 2015), cert.
 6
     denied, 136 S. Ct. 2512 (2016), the Ninth Circuit held that a judicial interpretation of a
 7
     contract term is effective from the date of the contract’s inception.          “[A] contract
 8
     provision has only one true meaning – what it meant when written – even though the
 9
     parties may later dispute the correct interpretation.” Id. at 1165. Therefore, “[o]nce a
10
     court has interpreted an ambiguous contract provision that is and has always been the
11
     correct interpretation from its formation.” Id. (emphasis in original).
12
            Here, in the wake of Dr. Stern’s report, this Court has issued orders instructing
13
     Defendants to retroactively re-audit multiple PMs using his methodology to address
14
     inaccuracies. Many of these PMs are ones with which Defendants now claim compliance.
15
     [See, e.g., Doc. 3518 at 2-5 (the temporal definition of “seen” impacting 18 mental health
16
     performance measures), id. at 5-6 (PM 25), id. at 6 (PM 67); see also Doc. 3495 at 3 (PMs
17
     48, 50, 51), id. at 4 (PM 36), id. at 6-7 (PMs 39, 40, 41, 98), id. at 10 (PMs 54, 61, 66, 73,
18
     77, 80-84, 87-90, 92), id. at 11 (PM 44), id. at 11-12 (PM 46), id. at 12-13 (PM 55), id. at
19
     13 (PMs 85 and 86), id. at 15-16 (PM 35), id. at 18 (PM 72), id. at 19-20 (changing the
20
     approach to PMs for which there is no data)] Because Defendants do not even claim to
21
     have performed this re-audit, their claims of compliance with these PMs are invalid.
22
            It also should be noted that Defendants fail to explain how they have calculated
23
     their purported overall compliance percentage. When they have made similar claims in
24
     the past, they have counted “N/A” scores as compliant, (Doc. 1863 at 9 n.10; Doc. 1900 at
25
     5 n.2; Doc. 2338 at 13-16), in violation of the Court’s order that “N/A” scores are to be
26
     counted as neither compliant or noncompliant. [See 2/8/17 Tr. at 45:18-20 (“I should
27
     also, I think, address what it means to have an N/A, and I think that those just don’t get
28

                                                  -5-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 7 of 10



 1   counted. It’s not for or against, it’s just pulled out.”); Doc. 2900 at 6 (“The Court
 2   informed the parties that the months with “N/A” results would not count either for or
 3   against termination”)]
 4   Updated Spreadsheet of Terminated and Non-Terminated Performance Measures
 5          Finally, pursuant to the Court’s Order, (Doc. 3518 at 6), attached as Exhibit 1 to
 6   the Declaration of Corene Kendrick is an updated spreadsheet of the Performance
 7   Measures, showing all measures that the Court has ordered monitoring terminated. [Docs.
 8   2900, 3495, 3518]
 9          This spreadsheet was reviewed by Counsel for Defendants, who agreed that it is
10   accurate. Kendrick Decl. ¶ 3.
11          If the Court wishes to have an Excel version of this spreadsheet sent to chambers, it
12   can either issue a minute order instructing counsel to do so, or the Court’s clerk can
13   contact the undersigned counsel via email, as counsel’s office is closed until further notice
14   under the State of California’s shelter in place order.
15
     Dated: April 17, 2020                         PRISON LAW OFFICE
16
17                                                 By:     s/ Corene T. Kendrick
                                                         Donald Specter (Cal. 83925)*
18                                                       Alison Hardy (Cal. 135966)*
                                                         Sara Norman (Cal. 189536)*
19                                                       Corene T. Kendrick (Cal. 226642)*
                                                         Rita K. Lomio (Cal. 254501)*
20                                                       1917 Fifth Street
                                                         Berkeley, California 94710
21                                                       Telephone: (510) 280-2621
                                                         Email: dspecter@prisonlaw.com
22                                                                ahardy@prisonlaw.com
                                                                  snorman@prisonlaw.com
23                                                                ckendrick@prisonlaw.com
                                                                  rlomio@prisonlaw.com
24
                                                         *Admitted pro hac vice
25
26
27
28

                                                  -6-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 8 of 10



 1                                             David C. Fathi (Wash. 24893)*
                                               Amy Fettig (D.C. 484883)**
 2                                             Eunice Hyunhye Cho (Wash. 53711)*
                                               Maria V. Morris (Cal. 223903)*
 3                                             ACLU NATIONAL PRISON
                                               PROJECT
 4                                             915 15th Street N.W., 7th Floor
                                               Washington, D.C. 20005
 5                                             Telephone: (202) 548-6603
                                               Email: dfathi@aclu.org
 6                                                      afettig@aclu.org
                                                        echo@aclu.org
 7                                                      mmorris@aclu.org
 8                                             *Admitted pro hac vice. Not admitted
                                                in DC; practice limited to federal
 9                                              courts.
                                               **Admitted pro hac vice
10
                                               Jared G. Keenan (Bar No. 027068)
11                                             Casey Arellano (Bar No. 031242)
                                               ACLU FOUNDATION OF
12                                             ARIZONA
                                               3707 North 7th Street, Suite 235
13                                             Phoenix, Arizona 85013
                                               Telephone: (602) 650-1854
14                                             Email: jkeenan@acluaz.org
                                                        carellano@acluaz.org
15
                                               Daniel C. Barr (Bar No. 010149)
16                                             Amelia M. Gerlicher (Bar No. 023966)
                                               John H. Gray (Bar No. 028107)
17                                             PERKINS COIE LLP
                                               2901 N. Central Avenue, Suite 2000
18                                             Phoenix, Arizona 85012
                                               Telephone: (602) 351-8000
19                                             Email: dbarr@perkinscoie.com
                                                        agerlicher@perkinscoie.com
20                                                      jhgray@perkinscoie.com
21                                        Attorneys for Plaintiffs Shawn Jensen;
                                          Stephen Swartz; Sonia Rodriguez; Christina
22                                        Verduzco; Jackie Thomas; Jeremy Smith;
                                          Robert Gamez; Maryanne Chisholm;
23                                        Desiree Licci; Joseph Hefner; Joshua
                                          Polson; and Charlotte Wells, on behalf of
24                                        themselves and all others similarly situated
25
26
27
28

                                         -7-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 9 of 10



 1                                        ARIZONA CENTER FOR DISABILITY
                                          LAW
 2
 3                                        By:     s/ Maya Abela
                                                Asim Dietrich (Bar No. 027927)
 4                                              5025 East Washington Street, Suite 202
                                                Phoenix, Arizona 85034
 5                                              Telephone: (602) 274-6287
                                                Email: adietrich@azdisabilitylaw.org
 6
                                                Rose A. Daly-Rooney (Bar No. 015690)
 7                                              J.J. Rico (Bar No. 021292)
                                                Maya Abela (Bar No. 027232)
 8                                              ARIZONA CENTER FOR
                                                DISABILITY LAW
 9                                              177 North Church Avenue, Suite 800
                                                Tucson, Arizona 85701
10                                              Telephone: (520) 327-9547
                                                Email:
11                                                 rdalyrooney@azdisabilitylaw.org
                                                          jrico@azdisabilitylaw.org
12                                                        mabela@azdisabilitylaw.org
13                                        Attorneys for Arizona Center for Disability
                                          Law
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -8-
     Case 2:12-cv-00601-ROS Document 3564 Filed 04/17/20 Page 10 of 10



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 17, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                       Michael E. Gottfried
 6                                        Lucy M. Rand
                               Assistant Arizona Attorneys General
 7                                Michael.Gottfried@azag.gov
                                      Lucy.Rand@azag.gov
 8
                                       Daniel P. Struck
 9                                       Rachel Love
                                   Timothy J. Bojanowski
10                                    Nicholas D. Acedo
                                      Ashlee B. Hesman
11                                      Jacob B. Lee
                                       Timothy M. Ray
12                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
13                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
14                                nacedo@strucklove.com
                                 ahesman@strucklove.com
15                                  jlee@strucklove.com
16                                  tray@strucklove.com

17                                   Attorneys for Defendants

18                                                              C. Kendrick
19
20
21
22
23
24
25
26
27
28

                                                -9-
